Citation Nr: 0907012	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-32 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
right ear otitis media with tympanotomy.

2.  Entitlement to a compensable disability rating for right 
ear hearing loss.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A Travel Board hearing was held 
before the undersigned at the RO in August 2008.

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Because 
adjudication of this issue may affect the Veteran's increased 
rating claim for right ear hearing loss, the Board finds that 
adjudication of the increased rating claim for right ear 
hearing loss should be deferred.  See generally 38 C.F.R. 
§ 4.85(f) (discussing evaluations assigned for hearing loss 
in a non-service-connected ear).  VA will notify the Veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left knee disability was not incurred in 
service or caused or aggravated by service-connected right 
ear otitis media with tympanotomy.


CONCLUSION OF LAW

A left knee disability was not incurred in service; it was 
not caused or aggravated by service-connected right ear 
otitis media with tympanotomy.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a May 2006 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
relating his left knee disability to active service and noted 
other types of evidence the Veteran could submit in support 
of his claim.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a left knee 
disability, to include as secondary to service-connected 
right ear otitis media with tympanotomy.  Thus, any failure 
to notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard, 4 Vet. 
App. at 394.  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in July 2008, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In response to all of this notice, the Veteran 
notified VA in August 2008 that he had no further information 
or evidence to submit in support of his claim.

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the claim of service connection for a left knee 
disability, to include as secondary to service-connected 
right ear otitis media with tympanotomy, is being denied, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file; the Veteran 
does not contend otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no medical evidence, to include a nexus opinion, 
relating the Veteran's left knee disability to active 
service, to include as secondary to service-connected right 
ear otitis media with tympanotomy.  Thus, the Board concludes 
that additional examinations are not necessary.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his left knee disability is related 
to active service, to include as due to his service-connected 
right ear otitis media with tympanotomy.  Specifically, he 
contends that his right ear otitis media led to balance 
problems and a series of falls which injured his left knee.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) clearly 
institutes additional evidentiary requirements and hurdles 
which must be satisfied before aggravation may be conceded 
and service connection granted.  Ultimately, it is the 
Veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity; it is 
not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  
Consideration should be given to the requirements of the 
revised § 3.310.  Additionally, for claims filed prior to the 
effective date of the revised § 3.310 (October 10, 2006), 
consideration should be given as to whether this change in 
law may be given retroactive effect or whether the old law 
(i.e., the Allen decision itself) is for application.  See 
generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the Veteran's service treatment records indicates 
that he was treated for right ear otitis media repeatedly 
during active service.  A pressure equalization tube was 
inserted in his right ear in November 1975.  These records 
also show that he was not treated for any left knee problems 
during active service, including as secondary to right ear 
otitis media with tympanotomy.  On periodic physical 
examination in November 1974, the Veteran reported a history 
of ear trouble and hearing loss but denied any history of a 
"trick" or locked knee.  Physical examination was normal 
except for a laceration on the inner aspect of the right 
forearm and right ear hearing loss.  The Veteran's medical 
history and clinical evaluation were unchanged on periodic 
physical examination in August 1975.

The post-service medical evidence shows that, in November 
2000, the Veteran underwent left knee surgery at a private 
hospital.  The pre-operative diagnosis was torn medial 
meniscus, possible torn lateral meniscus, and possible medial 
synovial plica of the left knee.  The post-operative 
diagnosis was torn medial meniscus, torn lateral meniscus, 
degenerative joint disease, medial patellar facet, medial 
femoral condyle synovitis, and medial synovial plica.

In May 2004, the Veteran underwent an exploratory tympanotomy 
and bilateral middle ear exploration at a VA Medical Center.  
A pressure equalization tube was placed in each ear.  There 
was significant middle ear and external auditory canal edema 
with thickening, microabscesses in the posterior and superior 
quadrants, ossicles were present and encased in granulation 
tissue/adhesions.  There were no surgical complications.  The 
pre- and post-operative diagnoses were chronic 
otomastoiditis.

On VA examination in November 2004, the Veteran's complaints 
included difficulty hearing out of his right ear, constant 
ringing sounds in both ears, a loss of equilibrium, and a 
loss of right ear hearing since his right ear surgery in May 
2004.  The VA examiner noted that the Veteran had been 
diagnosed as having right tympanomastoiditis which had 
existed for 20 years.  The Veteran reported that his 
condition had occurred following a right ear infection.  The 
Veteran treated this condition with ear drops.  Physical 
examination of the auricles showed right auricle within 
normal limits.  External ear examination showed the right ear 
was within normal limits with hearing loss on the right, a 
healed scar, and irritation in the right ear canal.  The 
right tympanic membrane and mastoid were abnormal.  Ear 
disease was present on the right with active infection, fluid 
in the right middle ear, and retraction of the tympanic 
membrane.  The VA examiner stated that, because the Veteran 
had fluid in his right ear, he needed to have a tube placed 
in his right ear "as soon as possible." The diagnoses 
included right ear otitis media with tympanotomy tube 
placement.

VA x-rays of the left knee in April 2006 showed mild 
degenerative changes and no evidence of acute abnormality.

On VA outpatient treatment in August 2006, the Veteran's 
complaints included left knee pain, swelling, giving way, and 
locking.  He reported that his left knee pain began in 1999 
following an injury in a motor vehicle accident.  He reported 
left knee surgery in 2000.  His left knee pain had increased 
since 2003.  He reported a history of falls "due to balance 
issues," including falling down the stairs and injuring his 
knee in 2004.  He also reported degenerative changes on left 
knee x-rays.  Physical examination of the left knee showed a 
small effusion, crepitus, and decreased extension.  The 
assessment included left knee pain (osteoarthritis).

In October 2006, the Veteran complained of left knee 
problems.  Objective examination showed marked crepitation in 
the left knee.  The assessment was patellofemoral arthritis.

In November 2006, the Veteran complained of drainage into his 
throat for several days which choked him occasionally.  His 
history included chronic otitis media with effusion, status-
post right tympanoplasty and middle ear exploration in May 
2004, prior multiple tympanostomy tubes, and continued 
difficulty hearing in the right ear.  The Veteran reported 
that his right ear "still feels blocked."  He denied any 
ear discharge or ear pain but felt pressure in his right ear.  
He also reported episodes of vertigo approximately twice 
weekly lasting for several minutes.  Physical examination 
showed a right tympanic membrane with 25 percent anterior 
retraction pocket and no movement with insufflation.  The 
assessment was right middle ear effusion with anterior 
retraction pocket.

On VA examination in January 2007, no relevant complaints 
were noted.  The Veteran wore a hearing aid in the right ear.  
It was noted that he had required multiple tympanotomy tube 
placements "over the years and ultimately in 2004 required a 
tympanomastoidectomy on the right side."  He denied any 
recurrent discharge since that surgery.  He also denied any 
significant balance or gait problems.  Physical examination 
showed normal external ears, some cerumen on the right ear 
which was removed, evidence of a larger traction pocket 
anteriorly on the right ear "that is stuck down to the 
promontory," no evidence of middle ear disease, 
cholesteatoma, fluid, or polyps.  The impression was "a 
history of what sounds like a possible cholesteatoma or 
chronic mastoiditis on the right ear requiring 
tympanomastoidectomy," and otherwise doing well with a 
hearing aid in the right ear and mild residuals from right 
ear surgery.

The Veteran underwent a right tympanomastoidectomy without 
ossicular chain reconstruction and facial nerve monitoring at 
a VA Medical Center in April 2008.  The pre- and post-
operative diagnoses were right conductive hearing loss and 
chronic otitis media.  A history of cholesteatoma and right 
conductive hearing loss with soft tissue in the middle ear 
was noted.  There were no immediate surgical complications.

On VA outpatient treatment in May 2008, the Veteran 
complained of continued hearing loss in the right ear.  He 
was status-post right tympanomastoid in April 2008 and it was 
noted that it would take up to 3 months for the Veteran's 
right ear hearing to come back fully.  Physical examination 
showed the right ear was healing well, with an intact graft, 
and a large retraction pocket.  The assessment included post-
operative right tympanomastoid.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a left 
knee disability, to include as secondary to service-connected 
right ear otitis media with tympanotomy.  The Veteran was 
treated for right otitis media during active service; 
however, his service treatment records do not show a left 
knee injury or disease during active service.  The Veteran 
also denied any history of left knee problems on periodic 
physical examinations conducted during active service 
although he reported a history of ear problems.  It appears 
that the Veteran first was treated for a left knee disability 
in November 2000, or approximately 25 years after his service 
separation in November 1975, when he had surgery for torn 
left knee ligaments.

With respect to negative evidence, the fact that there was no 
record of any complaint or treatment involving the Veteran's 
condition for many years is significant.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).

The remaining post-service medical evidence shows that the 
Veteran currently is status-post left knee surgery in 
November 2000.  He also was diagnosed as having left knee 
osteoarthritis in August 2006, or almost 31 years after his 
service separation in November 1975; thus, the regulations 
governing presumptive service connection are inapplicable.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  Service connection is in effect for right 
ear otitis media with tympanotomy.  None of the Veteran's 
post-service VA or private treating physicians have related 
his left knee disability to active service or any incident of 
such service, however, to include as secondary to his 
service-connected right ear otitis media.  The medical 
evidence also indicates that the Veteran's left knee 
disability has been treated successfully with surgery; his 
most recent x-rays in April 2006 showed mild degenerative 
changes.  Further, although the Veteran continued to receive 
frequent outpatient treatment for his right ear otitis media, 
the more recent treatment records are devoid of any left knee 
complaints.  

Regarding the Veteran's contention that his otitis media 
caused vertigo which made him fall, injuring his left knee, 
there is simply no evidence of record supporting the 
Veteran's contention.  None of the medical evidence 
discussing the left knee indicates that the knee was injured 
in a fall.  Although, the Veteran is certainly competent to 
state that he injured in his knee in a fall caused by 
dizziness or vertigo, the Board does not find his contention 
to be credible.  There is simply no evidence corroborating 
the Veteran's statement.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected right ear otitis 
media with tympanotomy, is denied.


REMAND

The Veteran contends that he incurred left ear hearing loss 
during active service and that his service-connected right 
ear hearing loss is more disabling than currently evaluated.  

The Board notes that, on VA ear disease examination in June 
2000, the VA examiner diagnosed the Veteran as having left 
sided high frequency sensorineural hearing loss.  This 
examiner commented that "part of the high frequency hearing 
loss noted with this patient may be attributed to noise 
exposure he sustained in the military."  On VA audiology 
examination in July 2000, however, the Veteran's left ear 
hearing was within normal limits.  At the Veteran's most 
recent VA audiology examination in January 2007, the VA 
examiner diagnosed the Veteran as having moderate to profound 
mixed hearing loss in the right ear and normal hearing 
through 4000 Hertz (Hz) sloping to a moderately severe high 
frequency sensorineural hearing loss in the left ear.  These 
audiology results show normal hearing in the left ear for VA 
compensation purposes.  See 38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VII, Diagnostic Code 6100 (2008).  On VA ear disease 
examination in January 2007, the VA examiner determined that 
the Veteran had normal left ear hearing below 3000 Hz and 
"above this he dips down into the moderate-to-severe range 
with a sensorineural loss.  With regard to the right ear, he 
has a predominantly conductive loss, although above 
2000 Hertz he has mild sensorineural loss."  Given the 
foregoing, the Board finds that, on remand, the Veteran 
should be scheduled for an updated VA examination.  

The RO also should attempt to obtain the Veteran's up-to-date 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and his service 
representative to identify all VA and non-
VA clinicians who have treated him for 
left ear hearing loss since his separation 
from service and/or for right ear hearing 
loss in recent years.  Obtain outstanding 
VA treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the Veteran for appropriate 
VA examination(s) to determine the 
etiology of his left ear hearing loss and 
the current nature and severity of his 
service-connected right ear hearing loss.  
A copy of the VA examination request 
should be included in the claims file.  
The claims file must be provided to the 
examiner for review.  All appropriate 
testing, to include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test, should be 
conducted.  Based on a review of the 
claims file and the results of the 
Veteran's physical examination, the 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not that any current left ear 
hearing loss, if diagnosed, is related to 
active service.

3.  Thereafter, readjudicate the claims of 
service connection for left ear hearing 
loss and for a compensable disability 
rating for right ear hearing loss.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


